In two related proceedings pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of permanent neglect, the father appeals from an order of fact-finding and disposition of the Family Court, Orange County (Klein, J.), dated July 23, 2012, which, after fact-finding and dispositional hearings, determined that he failed to comply with the terms and conditions of an order of suspended judgment dated October 20, 2011, revoked the suspended judgment, terminated his parental rights, and transferred custody and guardianship of the subject children to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
The Family Court properly determined, by a preponderance of the evidence, that the father violated the terms and conditions of a suspended judgment dated October 20, 2011 (see Matter of Carolyn F., 55 AD3d 832 [2008]; Matter of Michael Phillip T., 44 AD3d 1062, 1063 [2007]). Contrary to the father’s contention, the petitioner was not required to prove that it made diligent efforts to strengthen the parental relationship, because the father admitted, inter alia, that he permanently neglected the subject children and that caseworkers had exercised due diligence in working with him (see Matter of Carolyn F., 55 AD3d *866832 [2008]; Matter of Aaron S., 15 AD3d 585, 586 [2005]; Matter of Fard Saleem G., 297 AD2d 677 [2002]; Matter of Patricia O., 175 AD2d 870 [1991]). Moreover, the Family Court properly admitted the father’s medical records into evidence (see CPLR 4518; Matter of Pearlman v Pearlman, 78 AD3d 711, 713 [2010]; Matter of Michael Phillip T., 44 AD3d at 1062; Matter of Carolyn F., 55 AD3d 832 [2008]; Matter of Alyshia M.R., 53 AD3d 1060 [2008]). Furthermore, the father’s contention that he was not afforded the effective assistance of counsel is without merit (see Matter of Darrell W. [Tenika C.], 110 AD3d 1088 [2013]; Matter of Dylan Mc. [Michelle M. Mc.], 105 AD3d 1049 [2013]; Matter of Christiana C. [Carleton C.], 86 AD3d 606 [2011]).
Accordingly, the Family Court properly revoked the order of suspended judgment, terminated the father’s parental rights, and transferred custody and guardianship of the subject children to the Orange County Department of Social Services for the purpose of adoption (see Matter of Carmen C. [Margarita N.], 95 AD3d 1006 [2012]).
Skelos, J.P, Dickerson, Leventhal and Miller, JJ., concur.